Case 2:19-cv-01444-GW-KS Document 59 Filed 01/02/20 Page 1 of 2 Page ID #:883

                                                                   JS-6
  1
  2
  3
  4
  5
  6
  7
  8
  9
                           UNITED STATES DISTRICT COURT
 10
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 11
 12   BLACKBERRY LIMITED,                  Case No. CV 19-1444-GW-KSx
      a Canadian corporation,
 13                                        ORDER GRANTING JOINT
                        Plaintiff,
 14                                        STIPULATION TO VACATE
                 v.                        ORDER AND DISMISS WITH
 15                                        PREJUDICE ALL CLAIMS AND
      TWITTER, INC.,
 16   a Delaware corporation,              COUNTERCLAIMS
 17                     Defendant.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           1          CASE NO. 2:19-CV-01444-GW-KS
                                                                [PROPOSED] ORDER
Case 2:19-cv-01444-GW-KS Document 59 Filed 01/02/20 Page 2 of 2 Page ID #:884




  1         The Court, having read and considered the Joint Stipulation to Vacate Order
  2 and Dismiss With Prejudice All Claims and Counterclaims, and for good cause
  3 appearing, HEREBY ORDERS, ADJUDGES, and DECREES that:
  4         1.    The Court’s order invalidating patent claims of and dismissing
  5 infringement claims related to U.S. Patent Nos. 8,676,929, 8,296,351, 8,572,182, and
  6 8,825,777, Docket No. 51, is hereby vacated;
  7         2.    The Court’s November 14, 2019 Order with respect to requiring a status
  8 report on January 6, 2020 and setting a status conference for January 9, 2020, Docket
  9 No. 57, is hereby vacated;
 10         3.    All claims and counterclaims in this action are hereby dismissed with
 11 prejudice; and
 12         4.    Each party shall bear its own costs and attorneys’ fees until and through
 13 the entry of this order.
 14         IT IS SO ORDERED.
 15
      Dated: January 2, 2020                _________________________________
 16
                                            HONORABLE GEORGE H. WU
 17                                         UNITED STATES DISTRICT JUDGE
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                2           CASE NO. 2:19-CV-01444-GW-KS
                                                                      [PROPOSED] ORDER
